Title: To James Madison from Richard Taylor, 1 June 1798
From: Taylor, Richard
To: Madison, James


Dear SirBeargrass Kentucky 1st. June 1798
I have waited with a great deal of patience in expectation of some step beeing taken for conveying to me the Land I Bought of your Brother & Self & as to myself I [am] no ways uneasy but haveing Disposed a part the parties who have purchased are very restless and some of them will not pay the purchase money till they gett a Title therefore hope you will take the Necessery stepts taken to gett a title from the orphan yours I Know can be had at any time under the Laws of this state if there is a Guardian he can make the Title if you & her Guardian will Join in a Deed I think that will be sufficient. If you think any thing Necessary from this state to compleating the Business pleas notafie me, I must refer you to Capt. Taylor for the news of the Countery, Sally Joines me in Love to yours & your Fathers Famaly and believe me to be with regard your most Obt. Servt
Richd. Taylor
